Per Curiam,
The appellant’s claim at the audit was for advances of money made to the decedent in the management of a business enterprise in which they were jointly interested. The exceptions to the auditor’s report and the assignments of error here relate to the finding by the auditor of the amount due the appellant and to the disallowance of interest thereon. What amount was due was a question of fact, as to which the finding of an auditor, approved by the court, will not be disturbed unless manifest error is shown. Both the appellant and the decedent advanced money that was used by the latter in promoting a joint enterprise; there were mutual accounts between them which had not been adjusted and a balance struck and there had been no demand made. Under these circumstances interest was not demandable: Gyger’s App., 62 Pa. 73; Goodwill v. Heim, 212 Pa. 595.
The order of the court confirming the auditor’s report is affirmed at the cost of the appellant.